Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are the functions of the circuitry.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
3.	Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Suzuki et al. (USP 9,102,117) discloses a sheet processing device comprising: 
a first conveyance passage (W1) configured to pass a sheet downstream in a sheet conveyance direction; 
a first conveyor (F1) configured to convey the sheet in the first conveyance passage; 
a second conveyor (F2) disposed downstream from the first conveyor in the sheet conveyance direction; 
a folder (R3,R4) disposed between the first conveyor and the second conveyor, the folder being configured to form a fold on the sheet; 
a second conveyance passage (W2d) configured to circulate, to the first conveyance passage, the sheet with the fold being formed after the sheet passes through the folder; and 
circuitry configured to:
cause the first conveyor to convey the sheet in the sheet conveyance direction and the second conveyor to convey the sheet in a reverse direction opposite to the sheet conveyance direction while the first conveyor and the second conveyor nip the sheet, to warp the sheet between the first conveyor and the second conveyor (see at least fig.8);
guide the sheet warped between the first conveyor and the second conveyor, to the folder, to form a first fold on the sheet by the folder, and cause the sheet to be circulated to the first conveyance passage via the second conveyance passage (see at least fig.8-11);
cause the first conveyor to convey the sheet in the sheet conveyance  direction and the second conveyor to convey the sheet the first conveyor and the second conveyor nip the sheet again (see at least fig.12).
Asami et al. (US PGPub 2019/0284011) discloses circuitry configured to, after causing the sheet to be conveyed in the second conveyance passage (see at least fig.19C-20B):
guide the sheet warped between the first conveyor and the second conveyor, to the folder, to form a fold on the sheet by the folder (see at least fig.20B-21A); and
cause the second conveyor to convey the sheet with the fold, in the sheet conveyance direction (see at least fig.21B).
However, the prior art of record does not fairly disclose or teach the circuitry configured to:
after forming a first fold on the sheet by the folder,
cause the first conveyor to convey the sheet in the sheet conveyance direction and the second conveyor to convey the sheet in the reverse direction opposite to the sheet conveyance direction while the first conveyor and the second conveyor nip the sheet again, to warp the sheet between the first conveyor and the second conveyor;
guide the sheet warped between the first conveyor and the second conveyor, to the folder, to form a second fold on the sheet by the folder; and
cause the second conveyor to convey the sheet with the first fold and the second fold, in the sheet conveyance direction (emphasis added by Examiner), in combination with the remaining limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        7/18/2022